           Case 1:19-vv-00497-UNJ Document 43 Filed 07/01/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0497V
                                         UNPUBLISHED


    RUTH P. GRAZIER,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 1, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Marc Lawrence Silverman, Law Office of Marc L. Silverman, Bellevue, WA, for
      petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On April 3, 2019, Ruth P. Grazier filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), a Table Injury, after receiving the influenza vaccine on
October 5, 2017. Petition at 1, ¶¶ 3, 6. Petitioner further alleges that she received the
vaccination in the United States, suffered the residual effects of her SIRVA for more
than six months, and that she has not filed a civil action or received an award or
settlement for her SIRVA, alleged as vaccine-caused. Id. at ¶¶ 3, 5, 7. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00497-UNJ Document 43 Filed 07/01/20 Page 2 of 2




        On June 1, 2020, Respondent filed a combined Rule 4(c) Report and Proffer in
which he concedes that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report and Proffer at 1. Specifically, Respondent “has
concluded that petitioner suffered SIRVA as defined by the Vaccine Injury Table.” Id. at
3. Respondent further agrees that “based on the record as it now stands, petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
